Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 09, 2019

The Court of Appeals hereby passes the following order:

A20A0737. SPRATT HOWARD v. THE STATE.

      In 1996, Spratt Howard was convicted of armed robbery, and his conviction
was affirmed on appeal. See Howard v. State, 233 Ga. App. 724 (505 SE2d 768)
(1998). Howard subsequently filed multiple pro se motions attacking the validity of
his conviction, his sentence, the fairness of his treatment, and the integrity of the
judge. The trial court denied the motions by order entered September 9, 2019, and
Howard filed a notice of appeal on October 14, 2019. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Howard’s notice of appeal, which was filed
35 days after entry of the trial court’s order, is untimely. We thus lack jurisdiction to
consider this appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   12/09/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.